DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7 and 14 are allowed because there is no prior art that teach the underlined portion in the independent claims as recited below:

Regarding claim 1 “A networking aggregation link provisioning system, comprising:
a second aggregated networking device that is configured to provide a second portion of a link aggregation to a connected device; and
a first aggregated networking device that is coupled to the second aggregated networking device and that is configured to provide a first portion of the link aggregation to the connected device, wherein the first aggregated networking device is configured to:
establish, with the second aggregated networking device following an unavailability of an inter-aggregated-networking-device link that caused the second aggregated networking device to disable the second portion of the link aggregation to the connected device, the inter-aggregated-networking-device link;
synchronize, with the second aggregated networking device in response to establishing the inter-aggregated-networking-device link, at least one first aggregated networking device process running in the first aggregated networking device with a respective corresponding second aggregated networking device process running in the second aggregated networking device; and
determine, in response to receiving a synchronization complete message for each of the at least one first aggregated networking device process from the respective corresponding second aggregated networking device process when that respective corresponding second aggregated networking device process completes synchronization, that the synchronization of the at least one first aggregated networking device process with the respective corresponding second aggregated networking device process has completed and, in response, cause the second aggregated networking device to enable the second portion of the link aggregation to the connected device.”

Regarding claim 7 “An Information Handling System (IHS), comprising:
a processing system; and
a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide an aggregation manager engine that is configured to:
provide a first portion of a link aggregation to a connected device; 
establish, with an aggregated networking device following an unavailability of an inter-aggregated-networking-device link that caused the aggregated networking device to disable a second portion of the link aggregation to the connected device, the inter-aggregated-networking-device link;
synchronize, with the aggregated networking device in response to establishing the inter-aggregated-networking-device link, at least one first aggregated networking device process run by the processing system with a respective corresponding second aggregated networking device process running in the second aggregated networking device; and
determine, in response to receiving a synchronization complete message for each of the at least one first aggregated networking device process from the respective corresponding second aggregated networking device process when that respective corresponding second aggregated networking device process completes synchronization, that the synchronization of the at least one first aggregated networking device process with the respective corresponding second aggregated networking device process has completed and, in response, cause the second aggregated networking device to enable a second portion of the link aggregation to the connected device.”

Regarding claim 14 “A method for providing networking aggregation links, comprising:
providing, by a first aggregated networking device, a first portion of a link aggregation to a connected device;
establishing, by the first aggregated networking device with a second aggregated networking device following an unavailability of an inter-aggregated-networking-device link that caused the second aggregated networking device to disable a second portion of the link aggregation to the connected device, the inter-aggregated-networking-device link;
synchronizing, by the first aggregated networking device with the second aggregated networking device in response to establishing the inter-aggregated-networking-device link, at least one first aggregated networking device process running in the first aggregated networking device with a respective corresponding second aggregated networking device process running in the second aggregated networking device; and
determining, by the first aggregated networking device and in response to receiving a synchronization complete message for each of the at least one first aggregated networking device process from the respective corresponding second aggregated networking device process when that respective corresponding second aggregated networking device process completes synchronization, that the synchronization of the at least one first aggregated networking device process with the respective corresponding second aggregated networking device process has completed and, in response, causing the second aggregated networking device to enable a second portion of the link aggregation to the connected device.”

Saleh et al. (US 2001/0033548) teach a method of restoring a virtual path in response to a failure along a physical path by discovering an alternate physical path from a first node to a second node (see paragraph [0132]).

Akkineni et al. (US 2020/0336368) disclose a first information handling system designated as a primary node connects to a second information handling system designated as a secondary node via a virtual link trunking interconnect (VLTi) link, the primary node notifies the secondary node of a pending reboot to allow the secondary node to assume control of connections between client information and the primary node and the secondary node (see paragraphs [0028] and [0031]).

The above cited prior art fails to disclose a backup aggregate networking device re-establish an inter-aggregated networking device link shared with a fail aggregate networking device after the fail aggregate network device disables its connection to a client.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Virtanen et al. (US 2019/0239276) teach method for detecting link status

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459